DETAILED ACTION
This Office action is in response to the Applicant remarks filed on 18 April 2022.  Claims 1 and 4-23 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi et al., US PG Pub. 20110061449 A1.
With respect to claim 1, Yagi discloses a package structure (35, fig. 11b) having an exterior surface (outer surface of package 35, fig. 11B), a continuous internal cavity (39, fig. 11B) defined by an interior surface (inner surface 39, fig. 11B), and an opening (opening from the wiring connecting from device 70, fig. 11B) extending from the cavity (39, fig. 11B) through the exterior surface (outer surface of package 35, fig. 11B); a base (36, fig. 11b) having a surface exposed to and covering the continuous cavity (39, fig. 11B); and sensor structure (41 and 44, fig. 6/11B) within the continuous cavity (39, fig. 11B) and having an outer surface spaced from the interior surface (inner surface 39, fig. 11B) and spaced from the surface of the base (36, fig. 11b), the sensor structure (41 and 44, fig. 6/11B) including; a first resistor structure (9 and 9a, fig. 6) unexposed to the cavity (39, fig. 11B); and a second resistor structure (9 and 9a, fig. 6) electrically coupled to the first resistor structure (9 and 9a, fig. 6) and having a sensing face 15 (shown in Fig. 6) exposed to the cavity (39, fig. 11B).
With respect to claim 4, Yagi discloses further comprising: electrical conductors (wiring connector to the device 70, fig. 11B) having surfaces covered by the package structure (35, fig. 11b); wires within the package structure (35, fig. 11b) and coupled to the electrical conductors (wiring connector to the device 70, fig. 11B); wherein the sensor structure (41 and 44, fig. 6/11B) is suspended and mechanically supported in the cavity (39, fig. 11B) exclusively by the wires.  
With respect to claim 5, Yagi discloses wherein all of the outer surface of the sensor structure (41 and 44, fig. 6/11B) is spaced from the interior surface (inner surface 39, fig. 11B) of the package structure (35, fig. 11b) and the surface of the base (36, fig. 11b).  
With respect to claim 6, Yagi discloses wherein the sensor structure (41 and 44, fig. 6/11B) further includes a thermal control circuit (paragraph [0036]) configured to control a temperature of the first resistor structure (9 and 9a, fig. 6).  
With respect to claim 7, Yagi discloses wherein the thermal control circuit (paragraph [0036]) includes: a lateral conductive structure proximate the first resistor structure (9 and 9a, fig. 6); a thermo-electric structure (paragraph [0048]) electrically coupled to the lateral conductive structure; and a driver configured to provide a current or voltage signal to the thermo-electric structure (paragraph [0048]) to selectively provide heat to, or remove heat from, the lateral conductive structure (paragraph [0048] a resistance element is used as the vacuum sensor 33 and a constant current is provided to the resistance element, the resistance element generates heat, the temperature increases, and the electrical characteristic changes).  
With respect to claim 10, Yagi discloses wherein the sensor structure (41 and 44, fig. 6/11B) further includes a first passivation layer over the first resistor structure (9 and 9a, fig. 6).  
With respect to claim 11, Yagi discloses wherein at least a portion of the sensing face of the second resistor structure (9 and 9a, fig. 6) is uncovered in the cavity (39, fig. 11B).  
With respect to claim 12, Yagi discloses wherein the sensor structure (41 and 44, fig. 6/11B) further includes a second passivation layer over the sensing face of the second resistor structure (9 and 9a, fig. 6), wherein the second passivation layer is thinner than the first passivation layer.  
With respect to claim 16, Yagi discloses wherein the sensor structure (41 and 44, fig. 6/11B) further includes circuitry coupled to the first and second resistor structure (9 and 9a, fig. 6)s and configured to provide an output signal representing a change in an environmental condition of the cavity (39, fig. 11B) base (36, fig. 11b)d on a change in relative resistances of the first and second resistor structures (9 and 9a, fig. 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al., US PG Pub. 20110061449 A1; in view of Sridaran et al., US PG pub. 20160013771 A1, newly cited.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al., US PG Pub. 20110061449 A1; in view of Sridaran et al., US PG pub. 20160013771 A; further in view of Liebeskind et al., US PG pub. 20030141802, newly cited.
With respect to claim 17, Yagi discloses wherein the circuitry includes: resistor structures (9 and 9a, fig. 6) coupled to the first resistor structure (9 and 9a, fig. 6) in a first branch of a bridge circuit; resistor structure (9 and 9a, fig. 6) coupled to the resistor structure (9 and 9a, fig. 6) in a second branch of the bridge circuit; however Yagi did not discloses a third and fourth resistor structure comprises an amplifier having a first input coupled to the first branch and a second input coupled to the second branch though Yagi does disclose one or more resistor structure.  
Sridaran discloses an amplifier connecting to a resistor structure (paragraph [0075]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include an amplifier to the resistor structure since the amplifier circuit is a feedback circuit that circuit that returns a portion of the output signal of an electronic circuit or control system to the input of the circuit or system so it can reducing distortion, noise and sensitivity to external changes thereby improving system input output impedances.
With respect to claim 18, Yagi discloses a package structure (35, fig. 11b) having an exterior surface (outer surface of package 35, fig. 11B), a continuous internal cavity (39, fig. 11B) defined by an interior surface (inner surface 39, fig. 11B), and an opening (opening from the wiring connecting from device 70, fig. 11B) extending from the cavity (39, fig. 11B) through the exterior surface (outer surface of package 35, fig. 11B); a base (36, fig. 11b) having a surface exposed to and covering the continuous cavity (39, fig. 11B); and a sensor structure (41 and 44, fig. 6/11B) within the continuous cavity (39, fig. 11B) and having an outer surface spaced from the interior surface (inner surface 39, fig. 11B) and spaced from the surface of the base (36, fig. 11b), the sensor structure (41 and 44, fig. 6/11B) including: a resistor structure (9 and 9a, fig. 6) having top, bottom, and lateral sides exposed to the cavity (39, fig. 11B), wherein one or more of the top, bottom, and lateral sides is a sensing surface. However, Yagi does not disclose an amplifier having an input coupled to the resistor structure (9 and 9a, fig. 6).  
Sridaran discloses an amplifier connecting to a resistor structure (paragraph [0075]).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include an amplifier to the resistor structure since the amplifier circuit is a feedback circuit that circuit that returns a portion of the output signal of an electronic circuit or control system to the input of the circuit or system so it can reducing distortion, noise and sensitivity to external changes thereby improving system input output impedances.
With respect to claim 19, Sridaran discloses wherein the sensor structure (704, fig. 7) further includes a voltage source and a resistor coupled to the resistor structure (704, fig. 7) and the amplifier (706, fig. 7).  
With respect to claim 20, Sridaran discloses wherein the sensor structure (704, fig. 7) further includes a current source coupled to the resistor structure (704, fig. 7) and the amplifier (706, fig. 7).  
With respect to claim 21, Yagi discloses the resistor structure (9 and 9a, fig. 6), however, Yagi does not disclose the resistor has a serpentine shape.  
Liebeskind teaches resistor has a serpentine shape (paragraph [0032]), it would have been an obvious matter of design choice to have the resistor in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 22, Yagi discloses electrical conductors having surfaces covered by the package structure (35, fig. 11b); and wires within the package structure (35, fig. 11b) and coupled to the electrical conductors; wherein the sensor structure (41 and 44, fig. 6/11B) is suspended and mechanically supported in the cavity (39, fig. 11B) exclusively by the wires.  
With respect to claim 23, Yagi discloses a containing structure containing the package structure (35, fig. 11b), base (36, fig. 11b), and sensor structure (41 and 44, fig. 6/11B); a first coil coupled to the base (36, fig. 11b) inside the containing structure; a second coil external to the containing structure; and an integrated circuit coupled to the second coil and configured to provide power to and receive sensor data from the sensor structure (41 and 44, fig. 6/11B) via the first and second coils.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive. Applicant has argued that Yagi does not teach "a second resistor structure electrically coupled to the first resistor structure and having a sensing face exposed to the cavity". However, the Examiner disagrees; Yagi does disclose this limitation. Applicant teaches in Applicant’s specification in paragraph 25 “…gas being sensed is in direct contact with the top of the die 102, or the sensing face of the die 102 can be exposed to the cavity…”.  Yagi teaches resistor structure 9/9a electrically coupled to the first resistor structure and having a sensing face (area such as 15 infrared absorption layer which is top of the sensing layer 15, wherein the sensing face can be read as top of bare to the cavity) exposed to the cavity, therefore, Yagi does teach the sensing face). Moreover, since sensor structures 41 and 44 include the resistor structures 9/9a, as shown in Fig. 6, and since sensor structures 41 and 44 have sensing faces exposed to the cavity 39, accordingly, the second sensor structure will inherently have a sensing face  exposed the cavity, as required by independent claim 1, since the resistor structures 9/8a are part of the sensing structures 41 and 44, which have sensing faces exposed to the cavity 39. .
Applicant also further argued that Yagi does not teach that either resistor 9 or 9a operates using a sensing face. First, the claims do not require the resistor structures to “operate using  sensing face”. The claims merely require the resistor structures have a sensing face. As noted above, since resistor structures 9 and 9a are part of  resistor structures 41 and 44 which both have a face exposed to the cavity 39, that is, both 41 and 44 have “sensing faces”, the resistor structures 9 and 9a have sensing faces, that is, the exposed faces of sensing structures 41 and 44. 
Although these argument have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822